DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/125,097, filed on 10/20/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020 and 03/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner Notes/Claim Interpretation
	In the interest of clarity of the record, Examiner notes the use of the equation             
                Z
                =
                
                    
                        c
                        
                            
                                r
                            
                            
                                2
                            
                        
                    
                    
                        1
                        +
                        
                            
                                
                                    
                                        1
                                        -
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                r
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                +
                A
                
                    
                        θ
                    
                
                
                    
                        r
                    
                    
                        2
                    
                
                +
                B
                
                    
                        θ
                    
                
                
                    
                        r
                    
                    
                        4
                    
                
            
         where            
                 
                A
                
                    
                        θ
                    
                
                =
                
                    
                        a
                    
                    
                        2
                        x
                    
                
                
                    
                        
                            
                                cos
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        θ
                        +
                        
                            
                                a
                            
                            
                                2
                                y
                            
                        
                        
                            
                                
                                    
                                        sin
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                    
                
            
         and            
                 
                B
                
                    
                        θ
                    
                
                =
                
                    
                        a
                    
                    
                        4
                        x
                    
                
                
                    
                        
                            
                                cos
                            
                            
                                4
                            
                        
                    
                    ⁡
                    
                        θ
                        +
                        
                            
                                a
                            
                            
                                2
                                x
                                2
                                y
                            
                        
                        
                            
                                
                                    
                                        cos
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                        
                            
                                
                                    
                                        sin
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                    
                
                +
                
                    
                        a
                    
                    
                        4
                        y
                    
                
                
                    
                        
                            
                                sin
                            
                            
                                4
                            
                        
                    
                    ⁡
                    
                        θ
                    
                
            
        . However, this series of equations merely amounts to an equation defining an aspheric surface in polar coordinates. Specifically, as can be seen Dong et al.1, the general equation of an axisymmetric aspherical surface is expressed as:
            
                Z
                (
                x
                ,
                y
                )
                =
                
                    
                        c
                        (
                        
                            
                                X
                            
                            
                                2
                            
                        
                        +
                        
                            
                                Y
                            
                            
                                2
                            
                        
                        )
                    
                    
                        1
                        +
                        
                            
                                
                                    
                                        1
                                        -
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        (
                                        
                                            
                                                X
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                Y
                                            
                                            
                                                2
                                            
                                        
                                        )
                                        
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                +
                
                    
                        ∑
                        
                            n
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                a
                            
                            
                                2
                                n
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                Y
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                2
                                n
                            
                        
                    
                
            
        
Moreover, in the generalized equation for an axisymmetric aspherical surface, the term             
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        y
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    
                        2
                        n
                    
                
            
        , can be expressed (based on the Binomial Theorem) as:
            
                
                    
                        
                            
                                X
                                +
                                Y
                            
                        
                    
                    
                        2
                        n
                    
                
                =
                
                    
                        ∑
                        
                            j
                            =
                            0
                        
                        
                            n
                        
                    
                    
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        j
                                    
                                
                            
                        
                    
                
                
                    
                        X
                    
                    
                        2
                        j
                    
                
                
                    
                        Y
                    
                    
                        2
                        
                            
                                n
                                -
                                j
                            
                        
                    
                
            
        
Thus, combining the general equation for an aspheric surface with the binomial expansion, yields that any axisymmetric aspherical surface can be defined as follows:
            
                Z
                
                    
                        x
                        ,
                        y
                    
                
                =
                
                    
                        c
                        
                            
                                
                                    
                                        X
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        Y
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    
                        1
                        +
                        
                            
                                
                                    
                                        1
                                        -
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        X
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        Y
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                +
                
                    
                        ∑
                        
                            n
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                a
                            
                            
                                2
                                n
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                Y
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                2
                                n
                            
                        
                    
                
                ,
                 
                b
                y
                 
                d
                e
                f
                i
                n
                i
                t
                i
                o
                n
            
         
            
                Z
                
                    
                        X
                        ,
                        Y
                    
                
                =
                
                    
                        c
                        (
                        
                            
                                X
                            
                            
                                2
                            
                        
                        +
                        
                            
                                Y
                            
                            
                                2
                            
                        
                        )
                    
                    
                        1
                        +
                        
                            
                                
                                    
                                        1
                                        -
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        (
                                        
                                            
                                                X
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                Y
                                            
                                            
                                                2
                                            
                                        
                                        )
                                        
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                +
                
                    
                        ∑
                        
                            n
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    0
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        a
                                    
                                    
                                        2
                                        n
                                    
                                
                                
                                    
                                        
                                            
                                                n
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                
                                    
                                        X
                                    
                                    
                                        2
                                        j
                                    
                                
                                
                                    
                                        Y
                                    
                                    
                                        2
                                        
                                            
                                                n
                                                -
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                
                ,
                 
                b
                y
                 
                b
                i
                n
                o
                m
                i
                a
                l
                 
                t
                h
                e
                o
                r
                e
                m
            
         
            
                Z
                
                    
                        X
                        ,
                        Y
                    
                
                =
                
                    
                        c
                        (
                        
                            
                                X
                            
                            
                                2
                            
                        
                        +
                        
                            
                                Y
                            
                            
                                2
                            
                        
                        )
                    
                    
                        1
                        +
                        
                            
                                
                                    
                                        1
                                        -
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        (
                                        
                                            
                                                X
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                Y
                                            
                                            
                                                2
                                            
                                        
                                        )
                                        
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                +
                
                    
                        ∑
                        
                            n
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    0
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        a
                                    
                                    
                                        2
                                        j
                                        x
                                        2
                                        
                                            
                                                n
                                                -
                                                j
                                            
                                        
                                        y
                                    
                                
                                
                                    
                                        X
                                    
                                    
                                        2
                                        j
                                    
                                
                                
                                    
                                        Y
                                    
                                    
                                        2
                                        
                                            
                                                n
                                                -
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                
                ,
                 
                c
                o
                m
                b
                i
                n
                i
                n
                g
                 
                c
                o
                e
                f
                f
                i
                c
                i
                e
                n
                t
                s
            
         
Expanding this equation for the first five terms, and converting to polar coordinates (given that polar coordinates are defined by conversions             
                x
                =
                r
                c
                o
                s
                θ
            
        ,             
                y
                =
                r
                s
                i
                n
                θ
            
        , and             
                r
                =
                
                    
                        
                            x
                        
                        
                            2
                        
                    
                    +
                    
                        
                            y
                        
                        
                            2
                        
                    
                
            
        ) yields:
            
                Z
                
                    
                        x
                        ,
                        y
                    
                
                =
                
                    
                        c
                        
                            
                                
                                    
                                        X
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        Y
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    
                        1
                        +
                        
                            
                                
                                    
                                        1
                                        -
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        X
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        Y
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                +
                
                    
                        a
                    
                    
                        2
                        x
                    
                
                
                    
                        x
                    
                    
                        2
                    
                
                +
                
                    
                        a
                    
                    
                        2
                        y
                    
                
                
                    
                        y
                    
                    
                        2
                    
                
                +
                
                    
                        a
                    
                    
                        4
                        x
                    
                
                
                    
                        x
                    
                    
                        4
                    
                
                +
                
                    
                        a
                    
                    
                        2
                        x
                        2
                        y
                    
                
                
                    
                        x
                    
                    
                        2
                    
                
                
                    
                        y
                    
                    
                        2
                    
                
                +
                
                    
                        a
                    
                    
                        4
                        y
                    
                
                
                    
                        y
                    
                    
                        4
                    
                
            
         
            
                Z
                
                    
                        r
                        ,
                        θ
                    
                
                =
                
                    
                        c
                        
                            
                                r
                            
                            
                                2
                            
                        
                    
                    
                        1
                        +
                        
                            
                                
                                    
                                        1
                                        -
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                r
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                +
                
                    
                        a
                    
                    
                        2
                        x
                    
                
                
                    
                        
                            
                                cos
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        θ
                    
                
                
                    
                        r
                    
                    
                        2
                    
                
                +
                
                    
                        a
                    
                    
                        2
                        y
                    
                
                
                    
                        
                            
                                sin
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        θ
                    
                
                
                    
                        r
                    
                    
                        2
                    
                
                +
                
                    
                        a
                    
                    
                        4
                        x
                    
                
                
                    
                        
                            
                                cos
                            
                            
                                4
                            
                        
                    
                    ⁡
                    
                        θ
                    
                
                
                    
                        r
                    
                    
                        4
                    
                
                +
                
                    
                        a
                    
                    
                        2
                        x
                        2
                        y
                    
                
                
                    
                        
                            
                                cos
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        θ
                    
                
                
                    
                        r
                    
                    
                        2
                    
                
                *
                
                    
                        
                            
                                sin
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        θ
                    
                
                
                    
                        r
                    
                    
                        2
                    
                
                +
                
                    
                        a
                    
                    
                        4
                        y
                    
                
                
                    
                        
                            
                                sin
                            
                            
                                4
                            
                        
                    
                    ⁡
                    
                        θ
                    
                
                
                    
                        r
                    
                    
                        4
                    
                
                ,
                 
                c
                o
                n
                v
                e
                r
                s
                i
                o
                n
                 
                t
                o
                 
                p
                o
                l
                a
                r
                 
                c
                o
                o
                r
                d
                i
                n
                a
                t
                e
                s
            
         
            
                Z
                
                    
                        r
                        ,
                        θ
                    
                
                =
                
                    
                        c
                        
                            
                                r
                            
                            
                                2
                            
                        
                    
                    
                        1
                        +
                        
                            
                                
                                    
                                        1
                                        -
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                r
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                +
                
                    
                        r
                    
                    
                        2
                    
                
                
                    
                        
                            
                                a
                            
                            
                                2
                                x
                            
                        
                        
                            
                                
                                    
                                        cos
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                        +
                        
                            
                                a
                            
                            
                                2
                                y
                            
                        
                        
                            
                                
                                    
                                        sin
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                    
                
                +
                
                    
                        r
                    
                    
                        4
                    
                
                
                    
                        
                            
                                a
                            
                            
                                4
                                x
                            
                        
                        
                            
                                
                                    
                                        cos
                                    
                                    
                                        4
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                        +
                        
                            
                                a
                            
                            
                                2
                                x
                                2
                                y
                            
                        
                        
                            
                                
                                    
                                        cos
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                        
                            
                                
                                    
                                        sin
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                        +
                        
                            
                                a
                            
                            
                                4
                                y
                            
                        
                        
                            
                                
                                    
                                        sin
                                    
                                    
                                        4
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                    
                
            
         
            
                Z
                
                    
                        r
                        ,
                        θ
                    
                
                =
                
                    
                        r
                        ,
                        θ
                    
                
                =
                
                    
                        c
                        
                            
                                r
                            
                            
                                2
                            
                        
                    
                    
                        1
                        +
                        
                            
                                
                                    
                                        1
                                        -
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                r
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                +
                A
                
                    
                        θ
                    
                
                
                    
                        r
                    
                    
                        2
                    
                
                +
                B
                
                    
                        θ
                    
                
                
                    
                        r
                    
                    
                        4
                    
                
            
        ,
where             
                A
                
                    
                        θ
                    
                
                =
                
                    
                        a
                    
                    
                        2
                        x
                    
                
                
                    
                        
                            
                                cos
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        θ
                        +
                        
                            
                                a
                            
                            
                                2
                                y
                            
                        
                        
                            
                                
                                    
                                        sin
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                    
                
            
         and            
                 
                B
                
                    
                        θ
                    
                
                =
                
                    
                        a
                    
                    
                        4
                        x
                    
                
                
                    
                        
                            
                                cos
                            
                            
                                4
                            
                        
                    
                    ⁡
                    
                        θ
                        +
                        
                            
                                a
                            
                            
                                2
                                x
                                2
                                y
                            
                        
                        
                            
                                
                                    
                                        cos
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                        
                            
                                
                                    
                                        sin
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                    
                
                +
                
                    
                        a
                    
                    
                        4
                        y
                    
                
                
                    
                        
                            
                                sin
                            
                            
                                4
                            
                        
                    
                    ⁡
                    
                        θ
                    
                
            
        .
Therefore, any aspherical surface that is axisymmetric necessarily satisfies the claimed equations in claim 1. As such, any ophthalmic lens that includes an aspheric curve that is rotationally symmetric about the optical axis reads on claim 1.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “A(θ) and B(θ) are expressed by the following formulas (2) and (3):             
                A
                
                    
                        θ
                    
                
                =
                
                    
                        a
                    
                    
                        2
                        x
                    
                
                
                    
                        
                            
                                cos
                            
                            
                                2
                            
                        
                    
                    ⁡
                    
                        θ
                        +
                        
                            
                                a
                            
                            
                                2
                                y
                            
                        
                        
                            
                                
                                    
                                        sin
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                    
                
            
         (2),             
                B
                
                    
                        θ
                    
                
                =
                
                    
                        a
                    
                    
                        4
                        x
                    
                
                
                    
                        
                            
                                cos
                            
                            
                                4
                            
                        
                    
                    ⁡
                    
                        θ
                        +
                        
                            
                                a
                            
                            
                                2
                                x
                                2
                                y
                            
                        
                        
                            
                                
                                    
                                        cos
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                        
                            
                                
                                    
                                        sin
                                    
                                    
                                        2
                                    
                                
                            
                            ⁡
                            
                                θ
                            
                        
                    
                
                +
                
                    
                        a
                    
                    
                        4
                        y
                    
                
                
                    
                        
                            
                                sin
                            
                            
                                4
                            
                        
                    
                    ⁡
                    
                        θ
                    
                
            
         (3).” However, a2x, a2y, a4x, a4y, a2x2y, and θ have not been defined by the claim. As such, it is unclear if these terms should be constants or variables, and how these terms should be defined. Thus, the construction of the claimed lens is unclear, as it is unclear what specific functions should be met, given the lack of definition of the terms in the expressions.
Claims 2-3 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 3 recites that “A(θ) in the formula (1) is a function having a period of 180°, and B(θ) is a sum of the function having a period of 180° and the function having a period of 90°.” However, it is unclear how “B(θ) is a sum of the function having a period of 180° and the function having a period of 90°.” Specifically, there is insufficient antecedent basis for “the function having a period of 90°” as no such function has been defined. Additionally, it is unclear if “the function having a period of 180°” 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites that “A(θ) in the formula (1) is a function having a period of 180°, and B(θ) is a sum of the function having a period of 180° and the function having a period of 90°.” However, claim 3 depends upon claim 1 which requires that “A(θ) and B(θ) are expressed by the following formulas (2) and (3):                         
                            A
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    2
                                    x
                                
                            
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                    +
                                    
                                        
                                            a
                                        
                                        
                                            2
                                            y
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                     (2),                         
                            B
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    4
                                    x
                                
                            
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            4
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                    +
                                    
                                        
                                            a
                                        
                                        
                                            2
                                            x
                                            2
                                            y
                                        
                                    
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                    y
                                
                            
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            4
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                     (3).” Thus, the expressions A(θ) and B(θ) are specific equations which have defined periods, whereas A(θ) and B(θ) in claim 3 broadly requires any equation having the claimed periods. Therefore, claim 3 does not further limit the details of claim 1, as it is broader than claim 1 and does not include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (U.S. Patent No. 5,767,939; hereinafter – “Komatsu”).
Regarding claim 1, Komatsu teaches an ophthalmic lens (C. 5, L. 51 – C. 6, L. 2; C. 11, L. 39-65), having a cross-sectional shape in an arbitrary meridian direction on a lens surface of the ophthalmic lens which is expressed by the following formula (1) (See e.g. Figs. 2-3 and 7; C. 4, L. 33 – C. 5, L. 50; C. 6, L. 3-14, L. 32-39, and L. 52-55; C. 6, L. 8-14, L. 32-39, and L. 52-55; C. 11, L. 39-65),
                        
                            Z
                            
                                
                                    r
                                    ,
                                    θ
                                
                            
                            =
                            
                                
                                    r
                                    ,
                                    θ
                                
                            
                            =
                            
                                
                                    c
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    1
                                    +
                                    
                                        
                                            
                                                
                                                    1
                                                    -
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            +
                            A
                            
                                
                                    θ
                                
                            
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            +
                            B
                            
                                
                                    θ
                                
                            
                            
                                
                                    r
                                
                                
                                    4
                                
                            
                        
                     (1)
wherein c is a paraxial curvature of the ophthalmic lens, r is a distance from a lens center of the ophthalmic lens , k is a conic constant of a surface which is in rotation symmetry with respect to an optical axis of the lens in the ophthalmic lens, c, r and k are used in common in the meridian direction on the lens surface (See e.g. Figs. 2-3 and 7; C. 6, L. 8-14, L. 32-39, and L. 52-55; C. 12, L. 10-15), and A(θ) and B(θ) are expressed by the following formulas (2) and (3):                         
                            A
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    2
                                    x
                                
                            
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                    +
                                    
                                        
                                            a
                                        
                                        
                                            2
                                            y
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                     (2),                         
                            B
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    4
                                    x
                                
                            
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            4
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                    +
                                    
                                        
                                            a
                                        
                                        
                                            2
                                            x
                                            2
                                            y
                                        
                                    
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                    y
                                
                            
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            4
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                     (3).
Specifically, Komatsu teaches that the ophthalmic lens satisfies                         
                            Z
                            
                                
                                    X
                                    ,
                                    Y
                                
                            
                            =
                            
                                
                                    c
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            Y
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    1
                                    +
                                    
                                        
                                            
                                                
                                                    1
                                                    -
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    (
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            Y
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    )
                                                    
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                    j
                                                    x
                                                    2
                                                    
                                                        
                                                            n
                                                            -
                                                            j
                                                        
                                                    
                                                    y
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    2
                                                    j
                                                
                                            
                                            
                                                
                                                    Y
                                                
                                                
                                                    2
                                                    
                                                        
                                                            n
                                                            -
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (C. 4, L. 33 – C. 5, L. 50), which, when converted to polar coordinates, as detailed above, yields the claimed expressions.
Regarding claim 2, Komatsu teaches the ophthalmic lens according to claim 1, as above.

Regarding claim 3, Komatsu teaches the ophthalmic lens according to claim 1, as above.
Komatsu further teaches that A(θ) in the formula (1) is a function having a period of 180°, and B(θ) is a sum of the function having a period of 180° and the function having a period of 90° (See e.g. Figs. 2-3 and 7; C. 4, L. 33 – C. 5, L. 50; C. 6, L. 3-14, L. 32-39, and L. 52-55; C. 6, L. 8-14, L. 32-39, and L. 52-55; C. 11, L. 39-65).
Claim(s) 1-3 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (U.S. Patent No. 8,256,896).
Regarding claim 1, Zhao teaches an ophthalmic lens having a cross-sectional shape in an arbitrary meridian direction on a lens surface of the ophthalmic lens which is expressed by the following formula, 
                        
                            Z
                            
                                
                                    r
                                    ,
                                    θ
                                
                            
                            =
                            
                                
                                    r
                                    ,
                                    θ
                                
                            
                            =
                            
                                
                                    c
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    1
                                    +
                                    
                                        
                                            
                                                
                                                    1
                                                    -
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            +
                            A
                            
                                
                                    θ
                                
                            
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            +
                            B
                            
                                
                                    θ
                                
                            
                            
                                
                                    r
                                
                                
                                    4
                                
                            
                        
                     (1)
wherein c is a paraxial curvature of the ophthalmic lens, r is a distance from a lens center of the ophthalmic lens , k is a conic constant of a surface which is in rotation symmetry with respect to an optical axis of the lens in the ophthalmic lens, c, r and k are used in common in the meridian direction on the lens surface, and A(θ) and B(θ) are expressed by the following formulas (2) and (3):                         
                            A
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    2
                                    x
                                
                            
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                    +
                                    
                                        
                                            a
                                        
                                        
                                            2
                                            y
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                     (2),                         
                            B
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    4
                                    x
                                
                            
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            4
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                    +
                                    
                                        
                                            a
                                        
                                        
                                            2
                                            x
                                            2
                                            y
                                        
                                    
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    4
                                    y
                                
                            
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            4
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                     (3) (See e.g. Fig. 6; See Figs. 1-6; C. 3, L. 4-45; C. 7, L. 26-49; C. 7, L. 50 – C. 8, L. 63; C. 10, L. 63 – C. 11, L. 22).
Specifically, Zhao teaches that the ophthalmic lens satisfies                         
                            Z
                            
                                
                                    X
                                    ,
                                    Y
                                
                            
                            =
                            
                                
                                    c
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            Y
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    1
                                    +
                                    
                                        
                                            
                                                
                                                    1
                                                    -
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    (
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            Y
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    )
                                                    
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                    j
                                                    x
                                                    2
                                                    
                                                        
                                                            n
                                                            -
                                                            j
                                                        
                                                    
                                                    y
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    2
                                                    j
                                                
                                            
                                            
                                                
                                                    Y
                                                
                                                
                                                    2
                                                    
                                                        
                                                            n
                                                            -
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (See Figs. 1-6; C. 7, L. 50 – C. 8, L. 63), which, when converted to polar coordinates, as detailed above, yields the claimed expressions.
Regarding claim 2, Zhao teaches the ophthalmic lens according to claim 1, as above.

Regarding claim 3, Zhao teaches the ophthalmic lens according to claim 1, as above.
Zhao further teaches that A(θ) in the formula (1) is a function having a period of 180°, and B(θ) is a sum of the function having a period of 180° and the function having a period of 90° (See e.g. Fig. 6; See Figs. 1-6; C. 3, L. 4-45; C. 7, L. 26-49; C. 7, L. 50 – C. 8, L. 63; C. 10, L. 63 – C. 11, L. 22).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor et al. (U.S. Patent No. 6,364,481; hereinafter – “O’Connor”).
Regarding claim 1, O’Connor teaches an ophthalmic lens, having a cross-sectional shape in an arbitrary meridian direction on a lens surface of the ophthalmic lens which is expressed by the following formula (1) (See e.g. Figs. 1-6; C. 8, L. 4-55),
                
                    Z
                    
                        
                            r
                            ,
                            θ
                        
                    
                    =
                    
                        
                            r
                            ,
                            θ
                        
                    
                    =
                    
                        
                            c
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                        
                            1
                            +
                            
                                
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    k
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    +
                    A
                    
                        
                            θ
                        
                    
                    
                        
                            r
                        
                        
                            2
                        
                    
                    +
                    B
                    
                        
                            θ
                        
                    
                    
                        
                            r
                        
                        
                            4
                        
                    
                
             (1)
wherein c is a paraxial curvature of the ophthalmic lens, r is a distance from a lens center of the ophthalmic lens , k is a conic constant of a surface which is in rotation symmetry with respect to an optical axis of the lens in the ophthalmic lens, c, r and k are used in common in the meridian direction on the lens surface (See e.g. Figs. 1-6; C. 8, L. 4-55), and A(θ) and B(θ) are expressed by the following formulas (2) and (3):                 
                    A
                    
                        
                            θ
                        
                    
                    =
                    
                        
                            a
                        
                        
                            2
                            x
                        
                    
                    
                        
                            
                                
                                    cos
                                
                                
                                    2
                                
                            
                        
                        ⁡
                        
                            θ
                            +
                            
                                
                                    a
                                
                                
                                    2
                                    y
                                
                            
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                    
                
             (2),                 
                    B
                    
                        
                            θ
                        
                    
                    =
                    
                        
                            a
                        
                        
                            4
                            x
                        
                    
                    
                        
                            
                                
                                    cos
                                
                                
                                    4
                                
                            
                        
                        ⁡
                        
                            θ
                            +
                            
                                
                                    a
                                
                                
                                    2
                                    x
                                    2
                                    y
                                
                            
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                
                            
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                    
                    +
                    
                        
                            a
                        
                        
                            4
                            y
                        
                    
                    
                        
                            
                                
                                    sin
                                
                                
                                    4
                                
                            
                        
                        ⁡
                        
                            θ
                        
                    
                
             (3) (See e.g. Figs. 1-6; C. 8, L. 4-55).
Regarding claim 2, O’Connor teaches the ophthalmic lens according to claim 1, as above.
O’Connor further teaches that the ophthalmic lens is a toric lens (See e.g. Figs. 1-6; C. 2, L. 31-43; C. 4, L. 42-51).
Regarding claim 3, O’Connor teaches the ophthalmic lens according to claim 1, as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dong et al., “Solution for Best Fitting Spherical Curvature Radius and Asphericity of Off-Axis Aspherics of Optical Aspheric Surface Component,” Key Engineering Materials, Optics Design and Precision Manufacturing Technologies, Vols. 364-366, pp 499-503, 2008. doi:10.4028/www.scientific.net/KEM.364-366.499.